Citation Nr: 1212574	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  10-37 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than April 1, 2009 for the award of death pension benefits based on a need for aid and attendance.


REPRESENTATION

Appellant represented by:	Karl Warden, Esq.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1945 to August 1946.  He passed away in December 2002.  The appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Procedural history

The appellant filed an informal claim for death pension benefits that was received by VA on April 1, 2009.  Her formal claim for death pension benefits [VA Form 21-534] was received by VA on April 6, 2009.  In the above-referenced September 2009 rating decision, the RO awarded the appellant death pension based on a need for aid and attendance, and assigned an effective date of April 6, 2009.  The Veteran disagreed with this assigned effective date, and perfected an appeal as to this issue.

During the pendency of the appeal, it appears that the RO has recognized April 1, 2009 to be the effective date for the award of death pension benefits [as opposed to April 6, 2009], in light of the fact that VA received the appellant's informal claim on that date.  See the July 2010 statement of the case (SOC), page 19.  The appellant has expressed continued dissatisfaction with this effective date, arguing that an effective date of January 5, 2009 should be assigned.

The Board wishes to make clear that the effective date at issue in this case is not the date of initial payment of benefits.  VA law and regulations dictate that the earliest date for commencement of payment of an additional award of compensation for a dependent spouse is the first day of the month following the effective date.            38 U.S.C.A. § 5111; 38 C.F.R. § 3.31 (2011).  In this case, because an April 2009 effective date is assigned for the award of additional death pension, payment of the benefit accordingly began on May 1, 2009.  For the purposes of this decision, when the Board refers to entitlement to an earlier effective date, it is referring to the actual effective date of the award, and not to the commencement date for payment purposes.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant's formal claim for death pension benefits based on the need for aid and attendance, dated on January 5, 2009, was received by VA on April 6, 2009.

2.  The appellant's informal claim for death pension benefits based on the need for aid and attendance, dated on March 30, 2009, was received by VA on April 1, 2009.

3.  The appellant is not in receipt of an award of dependency and indemnity compensation (DIC) or pension that is effective prior to April 1, 2009.

4.  The evidence does not demonstrate, and the appellant does not purport, that she departed from hospital, institutional or domiciliary care at VA's expense prior to April 1, 2009.  


CONCLUSION OF LAW

An effective date prior to April 1, 2009 for the grant of death pension benefits based on the need for aid and attendance is precluded as a matter of law.  38 U.S.C.A.        § 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.400, 3.402(c) (2011). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

The appellant's appeal is being denied as a matter of law.  In VAOPGCPREC 5-2004 (2004) VA's Office of General Counsel held that the VCAA does not require either notice or assistance when the claim cannot be substantiated under the law or based on the application of the law to undisputed facts.  Similarly, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  Mason v. Principi, 16 Vet. App. 129 (2002). 

The pertinent facts are not in dispute, and the outcome is controlled by law.  As there is no basis in law for granting the appellant's appeal, the VCAA is inapplicable.

Relevant law and regulations

Generally, the effective date of an award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of the receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R.        § 3.400 (2011). 

In particular, 38 C.F.R. § 3.402 provides a rule specifically governing the effective date of an award of aid and attendance or housebound benefits to a surviving spouse.  This regulation directs that an award of a death pension based on the need for aid and attendance will be effective the date the claim for that benefit was received, unless one of two exceptions apply.   First, when an award of dependency or indemnity compensation (DIC) or pension based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, any additional DIC or pension payable to the surviving spouse by reason of need for aid and assistance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.     38 C.F.R. § 3.402(c)(1).  Second, for the purpose of granting aid and attendance benefits, the date of departure from hospital, institutional, or domiciliary care at VA expense may constitute the date of receipt of the claim.  38 C.F.R. § 3.402(c)(2) . 

Analysis

The instant case does not involve a claim for retroactive death pension or DIC benefits.  Additionally, although the appellant has submitted evidence demonstrating that she resides in an assisted living community, she has not submitted any evidence demonstrating that she has been admitted to a hospital, institution, or domiciliary care facility at VA expense, nor has she so alleged.  As such, the exceptions outlined in 38 C.F.R. § 3.402(c)(1)  and 38 C.F.R.                     § 3.402(c)(2) are not for consideration herein, and the Board will proceed to analyze the appellant's claim pursuant to the general rule that the assigned effective date must be the later of the date of receipt of the claim or date entitlement arose. 

As noted above, the facts in this case are not in dispute.  The appellant completed a formal claim for death pension benefits based on a need for aid and attendance, and dated it January 5, 2009.  See the appellant's VA Form 21-534, page 8.  Unfortunately, the VA RO in St. Paul, Minnesota did not receive this claim until April 6, 2009.  

The appellant also completed an "Informal Claim for NSC Disability Benefits," and dated it March 30, 2009.  VA received this informal claim on April 1, 2009.   

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.               38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a), 3.152(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. §§ 3.151, 3.152, 3.155. 

The appellant's informal claim for regular aid and attendance was received on April 1, 2009, and her formal claim was received just five days later on April 6, 2009.  The claims file does not contain any communication from the appellant that may be reasonably construed as a formal claim or informal claim for regular aid and attendance received by VA prior to April 1, 2009.  See 38 C.F.R. §§ 3.151, 3.155.  

The Board recognizes that the appellant did submit an undated medical evaluation report from Dr. J.S. that identified the appellant's need for aid and attendance.  VA received this report on April 6, 2009.  Although the appellant does not specifically allege that entitlement to the benefit arose prior to the date VA received her formal or informal claims, the Board notes that even if such was the case, the effective date of aid and attendance benefits for a surviving spouse state clearly that such benefits will be effective as of the "[d]ate of receipt of claim or date entitlement arose whichever is later."  38 C.F.R. § 3.402(c)(1).

The appellant argues that since January 5, 2009 was the date of her application for death benefits based on a need for aid and attendance, the effective date of the award of such benefits should also be assigned to that date.  See the appellant's November 13, 2009 Notice of Disagreement.  The Board understands the appellant's position, but reiterates that as a matter of law, an effective date for the award of pension benefits is not based on the date of application, but rather on the date upon which VA actually received the application.  38 C.F.R. §§ 3.400, 3.402(c)(1).  In this case, the date stamps located on the back of the appellant's January 5, 2009 formal claim indicate that the VA received that claim on April 6, 2009.  The date stamp located on the back of the appellant's March 30, 2009 informal claim indicate that VA received that claim on April 1, 2009.  There is no evidence of record demonstrating that VA received notification of the appellant's intent to apply for death benefits based on a need for aid and attendance at any point prior to April 1, 2009.  Indeed, the appellant herself specifically indicated on her March 30, 2009 informal claim a desire to establish April 1, 2009 as the start date for her award.  See the appellant's March 30, 2009 Informal Claim, received by VA on April 1, 2009.  

Based on all of the above, the Board finds that the appellant's claim for the assignment of an effective date earlier than April 1, 2009 for the award of death pension benefits based on a need for aid and attendance must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  To the extent the appellant raises an argument couched in equity, the Board is unfortunately bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.       §§ 503, 7104(c) (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).








	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an effective date earlier than April 1, 2009 for the award of death pension benefits based on a need for aid and attendance is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


